  8:14-cr-00285-JMG-MDN Doc # 167 Filed: 03/08/21 Page 1 of 2 - Page ID # 433




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:14CR285

        vs.
                                                       ORDER ON APPEARANCE FOR
TAMMY KNIGHT,                                        SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on March 8, 2021 regarding Amended
Petition for Offender Under Supervision [162].        Kelly M. Steenbock represented the
defendant. Kimberly C. Bunjer represented the government. The defendant was advised of
the alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure
32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [141]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [141] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release and
the defendant should be held to answer for a final dispositional hearing. Fed. R. Crim. P.
32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing before
Chief U.S. District Judge John M. Gerrard in Courtroom No. 1, Roman L. Hruska U.S.
Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on March 25, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant requested a detention hearing which was held. The court finds that the defendant
failed to meet her burden to establish by clear and convincing evidence that she will not flee
or pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18
U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to risk of flight and
danger and the defendant shall be detained until further order of the Court.
  8:14-cr-00285-JMG-MDN Doc # 167 Filed: 03/08/21 Page 2 of 2 - Page ID # 434




       The defendant shall be committed to the custody of the Attorney General or
designated representative for confinement in a correctional facility and shall be afforded a
reasonable opportunity for private consultation with defense counsel. Upon order of a United
States court or upon request of an attorney for the government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for an appearance
in connection with a court proceeding.


       IT IS SO ORDERED.


       Dated this 8th day of March, 2021.

                                                   BY THE COURT:

                                                   s/ Michael D. Nelson
                                                   United States Magistrate Judge




                                              2
